DETAILED ACTION
This office action is a response to an application filed on 11/11/2019, in which claims 1-6 are cancelled, claims 7-14 are pending and ready for examination. 
    Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

                                              Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 7 and 14 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Lei et al. (hereinafter, “Lei”; 20200059322).
In reference to claims 7 and 14, 
Lei teaches a terminal comprising: a transmission section (fig. 3, element, transceiver 325) that performs (generates, paragraph 80);UL grant-free transmission( grant-free UL transmission, paragraph 80); to transmit UL data (grant-free UL transmission, paragraph 80);without a UL transmission indication generating uplink data in paragraph 80 teaches this limitation); and 
a control section (fig. 3, element, 305) that monitors (calculates, paragraph 85), in a time window (TTI, paragraph 85), a DL signal (fig. 5,control signal 520, paragraph 84);that is transmitted (fig. 5, step, “control signal 520”, receiving control signal 520 is read as transmitting by a base station, paragraph 85); from the radio base station (gNB, paragraph 84); and controls retransmission of the UL data( fig. 5, step, “UL transmission repetition 515”retransmit the uplink data 511, paragraph 86); based on the DL signal received (indicator 530, paragraph 86).
In reference to claim 8, 
Lei teaches wherein the DL signal  (fig. 5, step, “control signal 520”, receiving control signal 520 is read as transmitting by a base station, paragraph 85);is downlink control information (indicator 530, paragraph 86);including information that indicates a delivery acknowledgement in response (NDI field, paragraph 86); to the UL data (UL transmission, paragraph 86).
In reference to claims 9 and 10, 
Lei teaches wherein the control section (fig. 3, element, 305); controls (“examines” is interpreted as controlling by the processor, paragraph 86); the retransmission of the UL data (transmission repetition, paragraph 86); based NDI field, paragraph 86);field included in the DL signal (fig. 5, step, “control signal 520”,, paragraph 85).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C 103 (a) as being unpatentable over Lei et al. (hereinafter, “Lei”; 20200059322) in view of Belleschi et al. (hereinafter, “Belleschi”; 20160359589).
In reference to claims 11, 12 and 13, 
Lei does not teach explicitly about the terminal of claims 11, 12 and 13.
Belleschi teaches wherein the monitoring is monitoring (monitors, paragraph 63); of a Physical Downlink Control Channel (PDCCH) (PDCCH, paragraph 63); for retransmission (retransmit, paragraph 63); indication (NDI, paragraph 63).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lei to use a PDCCH channel for receiving NDI as taught by Belleschi because it would provide a mechanism .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190327030……………….paragraphs 66 and 135.
20150319774………………paragraphs 26-27, 32-34, 36, 38-46, 51, 53, 55, 57, 59 and 63-64.
20170118701……………..paragraphs 149, 186, 200-201, 218, 230, 235 and 244.
20130114573……………paragraphs 52 and 82.
20100067468…………….paragraphs 48, 52 and 55.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466